[Cite as State v. Wati, 2019-Ohio-4827.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                  :

       Appellee,                                :      CASE NO. CA2019-02-033

                                                :              OPINION
    - vs -                                                     11/25/2019
                                                :

ELVIS WATI,                                     :

       Appellant.                               :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-11-2001



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Rodriguez & Porter, Ltd., Paul W. Shonk, 5103 Pleasant Avenue, Fairfield, Ohio 45014, for
appellant


        RINGLAND, J.

        {¶ 1} Appellant, Elvis Wati, appeals from his conviction and aggregate 96-month

prison sentence he received in the Butler County Court of Common Pleas after he pled guilty

to two counts of sexual battery. For the reasons outlined below, we affirm the trial court's

decision.

        {¶ 2} In November 2018, Wati was indicted on two counts of rape and two counts of

sexual battery. The charges stemmed from events which took place on September 23, 2017.
                                                                                     Butler CA2019-02-033

Specifically, the state alleged that between 9:00 and 10:00 p.m. on September 23, Wati

sexually assaulted a woman by forcing her to engage in fellatio and vaginal intercourse

despite knowing the woman's ability to appraise the nature of or control her own conduct was

substantially impaired.

        {¶ 3} In January 2019, Wati pled guilty to the two counts of sexual battery. In return

for Wati's guilty plea, the state agreed to dismiss the two charges of rape included in the

indictment. The trial court accepted Wati's guilty plea and sentenced him to 48 months on

each count, to be served consecutively, for an aggregate prison term of 96 months.

        {¶ 4} Wati now appeals, raising one assignment of error.1

        {¶ 5} Assignment of Error No. 1:

        {¶ 6} THE TRIAL COURT ERRED BY IMPOSING A CONSECUTIVE SENTENCE

UNDER R.C. § 2914(C)(4)(b) BECAUSE THERE WAS INSUFFICIENT BASIS IN THE

RECORD TO CONCLUDE THAT THE DEFENDANT HAD ENGAGED IN A COURSE OF

CONDUCT.

        {¶ 7} Wati argues the trial court erred in imposing consecutive sentences because

such sentences are not supported by the record.

        {¶ 8} We review the imposed sentence under the standard of review set forth in R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate court does not review the

sentencing court's decision for an abuse of discretion.                      Id. at ¶ 10.        Rather, R.C.

2953.08(G)(2)(a) directs the appellate court "to review the record, including the findings

underlying the sentence" and to modify or vacate the sentence "if it clearly and convincingly




1. We note that Wati stated two assignments of error in the index of his brief. However, in the body of his brief,
Wati asserted a single assignment of error that encompassed both issues he identified in the index. As a result,
we will address Wati's arguments under the single assignment of error enunciated in the body of Wati's brief.
                                                       -2-
                                                                          Butler CA2019-02-033

finds * * * [t]hat the record does not support the sentencing court's findings under division * * *

(C)(4) of section 2929.14 * * * of the Revised Code." State v. Bonnell, 140 Ohio St.3d 209,

2014-Ohio-3177, ¶ 28.

       {¶ 9} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Dillon,

12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 9. First, the trial court must find

that the consecutive sentence is necessary to protect the public from future crime or to

punish the offender. R.C. 2929.14(C)(4). Second, the trial court must find that consecutive

sentences are not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public. Id. Third, the trial court must find that one of the

following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

Id.

       {¶ 10} At the sentencing hearing, the trial court stated the following when it imposed

consecutive sentences:

              The Court has considered the record and the overriding
              purposes of felony sentencing, which is to protect the public from
              future crime, and to punish the offender, and to promote the
              effect of rehabilitation of the offender using the minimum

                                                -3-
                                                                         Butler CA2019-02-033

              sanctions needed to accomplish the purposes without imposing
              an unnecessary burden on state or local government resources.

              The Court has considered the seriousness and recidivism factors
              set forth in Revised Code §2929.11 and §2929.12. The Court
              has considered the information contained in the pre-sentence
              investigation report. The Court also reviewed the victim impact
              statement that was provided to the Court. The Court has
              considered the statements of Counsel this morning[.]

The trial court continued:

              So I heard what [Wati] had to say this morning. I heard what
              counsel had to say, and I agree that there is going to be some
              shame whenever he goes back. I mean, he's already been
              convicted of another felony offense before Judge Powers. * * *
              This woman says that * * * she was taking the short cut and
              [Wati] grabbed her, [Wati] took her clothes off, [Wati] forced [his]
              penis into her mouth and into her vagina. That doesn't sound
              like paying a female prostitute $15 for consensual sex to me.

              ***

              The Court finds that [Wati], obviously, is not amenable to
              available community control sanctions in regard to this matter.
              The Court firmly believes the statement of the victim in regard to
              this case, who suffered a significant sexual assault. * * * So as it
              relates to * * * Count II, sexual battery, a felony in the third
              degree, the Court will sentence [Wati] to 48 months in the Ohio
              Department of Rehabilitation and Corrections. Count IV, sexual
              battery, 48 months in the Ohio Department of Rehabilitation and
              Corrections.

              The Court is going to order that Counts II and Count IV be run
              consecutive to each other * * * for a total of 96 months. The
              Court finds consecutive sentences based upon all the
              information provided to the Court. The consecutive sentences
              are necessary to protect the public from future crime or to punish
              the offender, but they are not disproportionate to the seriousness
              of the offender's conduct and to the danger the offender poses to
              the public, and that the harm was so great (indiscernible) term
              does not adequately reflect its seriousness or [Wati's] conduct.
              (Emphasis added.)

The trial court then incorporated these findings into its sentencing entry, including its decision

to impose consecutive sentences pursuant to R.C. 2929.14(C)(4)(b).

       {¶ 11} Upon review, we find that the trial court made the appropriate findings before

                                               -4-
                                                                         Butler CA2019-02-033

imposing consecutive sentences in the instant case and that those findings are supported by

the record. Initially, Wati argues the trial court erred in concluding that he had engaged in a

"course of conduct" because his conduct was "limited to two acts of sexual battery (vaginal

intercourse and fellatio), which occurred at the same time and place as a part of the same

coerced sexual encounter." As such, Wati claims his criminal acts cannot reasonably be

described as a "course of conduct" due to their close temporal proximity, and as part of a

single sexual encounter against a single victim. We disagree. Despite Wati's claims to the

contrary, he pled guilty to and was convicted of committing two separate sexual batteries

against the victim. Moreover, the two sexual batteries of which Wati was convicted consisted

of two distinct acts of sexual assault against the victim, fellatio and vaginal intercourse, which

could not have occurred simultaneously. Accordingly, due to the nature of the crimes of

which he was convicted, the record supports the trial court's finding that Wati engaged in a

course of conduct.

       {¶ 12} We also reject Wati's argument that the trial court erred in failing to "fully state

the relevant finding in support of a consecutive sentence" at the sentencing hearing. "A trial

court satisfies the statutory requirement of making the required findings when the record

reflects that the court engaged in the required analysis and selected the appropriate statutory

criteria." State v. Setty, 12th Dist. Clermont Nos. CA2013-06-049 and CA2013-06-050,

2014-Ohio-2340, ¶ 113. When imposing consecutive sentences, a trial court is not required

to provide a word-for-word recitation of the language of the statute or articulate reasons

supporting its findings. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 27, 29.

"Nevertheless, the record must reflect that the trial court engaged in the required sentencing

analysis and made the requisite findings." State v. Moore, 12th Dist. Clermont No. CA2014-

02-016, 2014-Ohio-5191, ¶ 12. The court's findings must then be incorporated into its

sentencing entry. Id., citing Bonnell at ¶ 37. Therefore, "as long as the reviewing court can
                                               -5-
                                                                        Butler CA2019-02-033

discern that the trial court engaged in the correct analysis and can determine that the record

contains evidence to support the findings, consecutive sentences should be upheld." Bonnell

at ¶ 29.

       {¶ 13} Here, Wati argues that the trial court "omitted any 'course of conduct' language

from its colloquy at the sentencing hearing" and therefore, the basis for the consecutive

sentence was not announced to Wati as required by Bonnell. In imposing consecutive

sentences, the trial court stated at the sentencing hearing that consecutive sentences were:

(1) "necessary to protect the public from future crime or to punish the offender[;]" (2) the

sentences were "not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public[;]" and (3) that the harm caused by Wati was "so

great (indiscernible) term does not adequately reflect its seriousness or the Defendant's

conduct."

       {¶ 14} We note that although part of the trial court's third finding appears in the record

as "indiscernible," the regularity of the proceedings is presumed when the transcript is

incomplete. State v. Cornelius, 12th Dist. Butler No. CA2001-01-008, 2002-Ohio-1429, *11;

Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980). Accordingly, while the trial

court's third finding is not a perfect recitation of R.C. 2929.14(C)(4)(b), it plainly tracks the

language set forth in the statute, and a word-for-word recitation is not required by Ohio law.

       {¶ 15} Moreover, the relevant inquiry here is not whether the trial court used the

"magic" words in imposing consecutive sentences, but whether the trial court engaged in the

appropriate analysis. State v. Adams, 10th Dist. Franklin No. 13AP-783, 2014-Ohio-1809, ¶

18. Based upon the record, including the trial court's description of Wati's conduct as

"forcible sexual assault;" its reiteration of Wati's convictions for mutually exclusive sexual

batteries, fellatio and vaginal intercourse; and its statement that the victim went through "hell

and terror * * * at the hands of Mr. Wati[;]" it is evident the trial court engaged in the
                                               -6-
                                                                       Butler CA2019-02-033

appropriate analysis pursuant to R.C. 2929.14(C)(4). It is also clear from the record that the

trial court sufficiently explained the basis for the consecutive sentence at the sentencing

hearing. Specifically, when considering the language used by the trial court when stating its

findings, it is apparent that it found that Wati engaged in a course of conduct and that the

harm caused by the sexual batteries was "so great" that it warranted the imposition of

consecutive sentences pursuant to R.C. 2929.14(C)(4)(b). This is reinforced by the trial

court's sentencing entry, which reflects what occurred at the sentencing hearing. The entry

includes a finding that:

              At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses was so great and unusual that no
              single prison term for any of the offenses committed as part of a
              single course of conduct adequately reflects the seriousness of
              the defendant's conduct.

It is well established that a court speaks only through its journal entries and not by oral

pronouncement. State v. Halsey, 12th Dist. Butler No. CA2014-10-211, 2015-Ohio-3405, ¶

14. Wati does not argue that the sentencing entry does not reflect the findings that were

made at the sentencing hearing or that it is otherwise defective. As a result, we find that Wati

was provided notice of the basis for his consecutive sentences as required by Bonnell.

       {¶ 16} In light of the foregoing, we find the record indicates the trial court engaged in

the appropriate analysis pursuant to R.C. 2929.14(C) at the sentencing hearing and that it

made the appropriate findings in accordance with R.C. 2929.14(C)(4)(b). Accordingly, Wati's

assignment of error is overruled.

       {¶ 17} Judgment affirmed.


       HENDRICKSON, P.J., concurs.

       PIPER, J., dissents.



                                              -7-
                                                                         Butler CA2019-02-033

       PIPER, J., dissenting.

       {¶ 18} Without the equivalent of any "course of conduct" wording used by the trial

court, the state poses that the required statutory finding can be implied or inferred.

Somewhat differently, the majority opinion determines Wati received notice of the requisite

finding because: "course of conduct" is mentioned in the trial court's entry subsequent to the

sentencing hearing, an inaudible portion of the transcript of the sentencing hearing means

the trial court tracked the language of the statutory finding, and the trial court's discussion of

harm means it is "apparent" the trial court made a course of conduct finding. I respectfully

dissent from our majority opinion today and would reverse the matter for resentencing in

compliance with R.C. 2929.14(C)(4).

       {¶ 19} The state argues that when an offender is sentenced to two or more offenses,

the record automatically supports a finding the offenses were committed in a course of

conduct. Today, this court establishes precedent that ventures down a slippery slope using

the trial court's discussion of harm and an inaudible in that discussion, to glean an inference

the trial court expressly made a "course of conduct" finding. We would be prudent to hold the

sentence must be pronounced as the statute plainly and expressly requires.

       {¶ 20} The victim and the trial court described the event as a sexual assault. The trial

court's reference to a sexual assault in the singular precludes an inference the trial court

specifically made a finding the harm was caused from a course of conduct due to the two

separate offenses. Without such a finding, the record does not support compliance with R.C.

2929.14(C)(4).

       {¶ 21} I agree with the majority that there are no magic words a trial court must

pronounce when making statutory findings. I also agree with the state that a trial court is not

required to explain requisite findings.      While magic words and explanations are not

necessary, there must nevertheless be words used in the pronouncement of consecutive
                                               -8-
                                                                      Butler CA2019-02-033

sentences that demonstrate all requisite findings were made. A subsequent entry containing

the appropriate findings does not cure defective notice at the sentencing hearing of the

findings relied upon by the trial court in rendering consecutive sentences. State v. Bonnell,

140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 29.

       {¶ 22} Justice Stewart, while a judge with the Eight District, explained,

              not requiring slavish adherence to the specific wording of the
              statute is not the same as relieving the court of the duty to make
              the required "findings" * * * In the past, we have found those
              findings can be implicit in context when the court's statement
              during sentencing are intended to encompass the relevant
              provisions of the sentencing statutes. * * * But in doing so, we
              have arguably frustrated the purposes underlying the
              requirement for findings as a predicate for ordering consecutive
              sentences.

State v. Venes, 8th Dist. Cuyahoga No. 98682, 2013-Ohio-1891, ¶ 14. Trial courts within the

Twelfth District have previously been reminded of the need for the "course of conduct" finding

because without the necessary finding the sentence is contrary to law. State v. Murrill, 12th

Dist. Butler No. CA2018-11-215, 2019-Ohio-3318, ¶ 11-12.

       {¶ 23} In Bonnell, the court determined the trial court's discussion of Bonnell's

atrocious criminal record and the seriousness of his offenses did not support the conclusion

that the trial court made the appropriate requisite findings pursuant to R.C. 2929.14(C)(4).

2014-Ohio-3177 at ¶ 36. Thus, the court vacated the sentence and remanded the matter.

Here, discussing the harm also does not satisfy the requirement of a specific finding.

       {¶ 24} A trial court is statutorily restrained when pronouncing consecutive sentences.

Id. The affirmative duty to make consecutive sentence findings should not be lightly

regarded, and compliance is often only ensured upon appellate review. I agree with the

majority the record could support the sentence Wati ultimately received. However, I disagree

with the majority in holding the record is "apparent" a course of conduct finding was

expressed by the trial court. The issue raised in Wati's assignment of error is the process
                                             -9-
                                                                                    Butler CA2019-02-033

due in the face of unquestionably clear legislation. Therefore, based upon the record before

us, and because the trial court said nothing equivalent to a "course of conduct" finding, the

sentence is contrary to law and I would reverse for the limited purpose of a new sentencing

hearing.2




2. When the record does not demonstrate a trial court considered requisite statutory factors, the proper recourse
is to remand for the limited purpose of resentencing. State v. Hope, 12th Dist. Preble No. CA2018-12-018, 2019-
Ohio-3719, ¶ 23.
                                                      - 10 -